Citation Nr: 0426825	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for schizophrenia.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In an unappealed decision of January 1998, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claims of entitlement to 
service connection for diabetes mellitus and a psychiatric 
disorder.

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claims of service connection for diabetes 
mellitus and a psychiatric disorder in January 1998 is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The January 1998 RO decision refusing to reopen the claim 
of service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2003).

2.  Evidence submitted since the RO's refusal to reopen the 
claim of service connection for a psychiatric disorder is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The January 1998 RO decision refusing to reopen the claim 
of service connection for diabetes mellitus is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2003).

4.  Evidence submitted since the RO's refusal to reopen the 
claim of service connection for diabetes mellitus is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in January 2002, May 2003 and June 2003, as 
well as by the discussions in the April 2003 statement of the 
case (SOC) and the October 2002 supplemental statement of the 
case (SSOCs).  By means of these documents, the veteran was 
told of the requirements to reopen his claims with new and 
material evidence and of the reasons for the denial of his 
claims.  Additionally, the January 2002, May 2003, and June 
2003 letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  
  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, a VCAA letter was issued in January 2002, 
prior to the RO's March 2002 decision on appeal.  Therefore, 
there is no defect with regard to the timing of the notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, the question before the Board is whether new 
and material evidence has been presented.  As decided below, 
new and material evidence has not been presented to warrant 
reopening the claims.  Therefore, an examination to address 
the question of service connection is not warranted.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and material evidence 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's application to 
reopen the claims was filed on August 13, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A.  Psychiatric disorder

The service medical records are negative for diagnoses and a 
medical history of psychiatric conditions at the time of the 
entrance and separation examinations.  He was admitted for 
psychiatric observation in 1971, but schizophrenia was ruled 
out and a personality disorder was diagnosed.  

In 1974, the veteran initiated a claim alleging entitlement 
to service connection for schizoaffective disorder, and 
provided a June 1974 report from his private physician that 
revealed diagnoses of psychotic depression and probable 
schizoaffective illness.  A VA examination was conducted in 
connection with the claim, and the examiner did not find a 
psychiatric disorder.  In view of the examination findings, 
the RO denied the claim for a psychiatric disorder in 
September 1974.

In letters dated in 1974 and 1975, the veteran's private 
physician reported his findings of schizoaffective disorder 
and dated the onset of the disorder to 1970 based on the 
observations made by the veteran's family.  The veteran was 
hospitalized in August 1974, and was ultimately diagnosed 
with endogenous depression.

A 1975 VA examination revealed a diagnosis of probable 
schizoaffective psychoses in remission.  In May 1975, the RO 
continued to deny the claim for a psychiatric disorder.  The 
veteran appealed the matter to the Board.  However, the Board 
denied the appeal in November 1975.  The Board determined 
that a psychiatric disorder was not present during the 
veteran's service and a psychosis was not diagnosed until 
1974.  The veteran filed applications to reopen the claims in 
1976, 1977 and 1978, but the RO refused to reopen the matter.  
The decisions became final in the absence of appellate 
action.  During this period, lay statements and additional VA 
and non-VA treatment records were submitted, and VA 
examinations were conducted in 1977 and 1983.  

Also, a diagnosis of schizoaffective reaction in remission 
appears in both VA examination reports and letters from the 
veteran's private physician dated in the 1970s and 1980s.  In 
lay statements submitted in support of the claim for a 
psychiatric disability, the veteran's family members 
described changes in the veteran's behavior since his 
discharge from service.  

In June 1997, the veteran filed another application to reopen 
the claim of service connection for a psychiatric disorder.  
The RO refused to reopen the matter in January 1998 on the 
basis that new and material evidence had not been submitted 
to warrant reopening the claim.  Notification of the denial, 
including information concerning the veteran's appellate 
rights, was issued in January 1998.  The veteran did not 
initiate an appeal, and the decision became final.  
38 U.S.C.A. § 7105.

Evidence added to the record since the RO's refusal to reopen 
the claims in January 1998 consists of VA treatment records 
dated in the 1990s and from 2000 to 2003, and a private 
treatment record dated March 2000.  The records reflect 
ongoing psychiatric treatment, including the veteran's group 
session participation and attendance.  VA records also show 
that the veteran was hospitalized and treated for 
schizophrenia in August 1995.  The March 2000 report shows 
that the veteran had been diagnosed with dementia in addition 
to schizoaffective disorder.  

Prior to the January 1998 RO decision, the evidence of record 
clearly established the diagnosis of schizophrenia and that 
the veteran's family members noticed a change in his behavior 
upon his discharge from service.  However, at the time of the 
RO decision, there were no nexus opinions of record or 
evidence showing the manifestation of a psychosis to a 
compensable degree in the year following the veteran's 
discharge from service.  Evidence submitted since the January 
1998 RO decision only reflects ongoing treatment of his 
psychiatric conditions, and are also lacking with regard to 
nexus opinions or demonstrating the manifestation of the 
disability during the year following the veteran's discharge 
from service.  Therefore, the evidence presented is not new 
and material, and the claim for service connection for a 
psychiatric disorder is not reopened.  

B.  Diabetes mellitus

The service medical records are negative for diagnoses and a 
medical history of diabetes mellitus at the time of the 
entrance and separation examinations.  Also, he was treated 
for reactive hypoglycemia in October 1970, and an examiner 
noted possible diabetes mellitus.  

In 1975, the veteran filed a claim of service connection for 
diabetes mellitus.  A VA examination revealed diagnosis of 
history of hypoglycemia.  

In May 1975, the RO continued to deny the claim for 
hypoglycemia.  The veteran appealed the matter to the Board.  
However, the Board denied the appeal in November 1975.  The 
Board found that diabetes mellitus was not present during or 
after service.  The veteran filed applications to reopen the 
claims in 1976, 1977 and 1978, but the RO refused to reopen 
the matter.  The decisions became final in the absence of 
appellate action.  During this period, lay statements and 
additional VA and non-VA treatment records were submitted, 
and VA examinations were conducted in 1977 and 1983.  

The VA examinations of 1977 and 1983 were negative for 
findings of diabetes mellitus.  

In June 1997, the veteran filed another application to reopen 
the claim of service connection for diabetes mellitus.  The 
RO refused to reopen the matter in January 1998 on the basis 
that new and material evidence had not been submitted to 
warrant reopening the claim.  Notification of the denial, 
including information concerning the veteran's appellate 
rights, was issued in January 1998.  The veteran did not 
initiate an appeal, and the decision became final.  
38 U.S.C.A. § 7105.

When the RO refused to reopen the claim in January 1998, the 
evidence did not show proof of a current diagnosis of 
diabetes mellitus, which is a key element to establish a 
claim of service connection.  Evidence added to the record 
since the January 1998 decision is entirely negative for any 
recorded diagnosis of or treatment for diabetes mellitus.  
Therefore, the evidence presented with respect to the claim 
for diabetes mellitus is not new and material, and the claim 
for service connection for diabetes mellitus is not reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, and the appeal is denied.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



